Exhibit 10.38

 

LOAN NO. 20048551001

 

AMENDED AND RESTATED SECURED PROMISSORY NOTE

 

Dated: August     , 2004

  $33,300,000.00     New York, New York

 

THIS AMENDED AND RESTATED SECURED PROMISSORY NOTE (this “Note”), is made as of
August     , 2004 by the undersigned, as Borrower (“Borrower”), in favor of
MERRILL LYNCH MORTGAGE LENDING, INC. and its successors or assigns, as payee
(collectively, “Lender”).

 

R E C I T A L S:

 

A. Borrower is obligor under that certain Secured Promissory Note (the “Existing
Note”) described on Schedule A annexed hereto and made a part hereof in the
outstanding principal amount as of the date hereof of $             (the
“Existing Indebtedness”);

 

B. The Existing Note is secured, inter alia, by that certain Deed of Trust and
Fixture Filing (the “Existing Deed of Trust”) described on Schedule B annexed
hereto and made a part hereof;

 

C. The Existing Deed of Trust presently secures the total maximum principal
amount equal to the Existing Indebtedness;

 

D. Lender is the present owner and holder and beneficiary of the Existing Note
and the Existing Deed of Trust;

 

E. On the date hereof, Borrower and Lender are modifying, amending and restating
the Existing Deed of Trust pursuant to a certain Amended and Restated Deed of
Trust, Security Agreement, Assignment of Rents and Fixture Filing of even date
herewith (as same may hereafter be amended, modified or supplemented, the “Deed
of Trust”);

 

F. Borrower and Lender desire to amend and restate in its entirety the Existing
Indebtedness evidenced by the Existing Note on the terms and conditions provided
in this Note as hereinafter set forth, to be evidenced by this Note and secured
by the Deed of Trust;

 

G. Any privileges in the Existing Note to prepay the loan, in whole or in part,
except as may hereinafter be provided, are hereby terminated with the same force
and effect as if they had never been granted;

 

H. From and after the date hereof, this Note shall evidence a loan (the “Loan”)
in the original principal amount of the Principal Amount (as hereinafter
defined); and



--------------------------------------------------------------------------------

I. Borrower and Lender intend these Recitals to be a material part of this Note.

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto covenant and agree as follows;

 

I. Neither this Note nor anything contained herein shall be construed as a
substitution or novation of Borrower’s indebtedness to Lender or of the Existing
Note, all of which shall remain in full force and effect, as hereby confirmed,
modified, consolidated, amended and restated in their entirety.

 

II. Borrower represents, warrants and covenants to Lender that there are no
offsets, counterclaims or defenses with respect to Borrower’s obligations under
the Existing Note.

 

III. From and after the date hereof, the terms, covenants and provisions of the
Existing Note are hereby modified, amended and restated in their entirety so
that henceforth this Note shall evidence the Principal Amount and the terms,
covenants and provisions of this Note shall supersede those of the Existing Note
and shall read as follows.

 

PROMISSORY NOTE

 

Dated: August     , 2004

  $33,300,000.00

New York, New York

   

 

FOR VALUE RECEIVED, the undersigned, XM 1500 ECKINGTON LLC, a Delaware limited
liability company, having an address at 1500 Eckington Place, NE, Washington
D.C. 20002 (the “Borrower”) does hereby covenant and promise to pay to the order
of MERRILL LYNCH MORTGAGE LENDING, INC., a Delaware corporation, having an
address at 4 World Financial Center, New York, New York 10080 Attention:
Commercial Mortgage Financing (the “Lender”), or at such other place as Lender
may from time to time designate in writing, the principal sum of THIRTY-THREE
MILLION THREE HUNDRED THOUSAND AND NO/100 DOLLARS ($33,300,000.00), in lawful
money of the United States of America, and all other amounts due or becoming due
hereunder, with interest on the principal sum outstanding from time to time (the
“Principal Amount”) from the date hereof on the terms herein provided through
the date that the loan evidenced hereby (the “Loan”) is repaid in full, in
lawful money of the United States of America, at an interest rate of six and
one-hundredth percent (6.01%) per annum (the “Interest Rate”). All capitalized
terms not defined herein shall have the same meanings set forth in the Mortgage
(as hereinafter defined).

 

SECTION I. PAYMENT TERMS

 

A. Payments under this Note shall be due and payable as follows:

 

(1) interest from the date hereof through and including the last day of the
current month shall be paid on the date hereof; thereafter

 

2



--------------------------------------------------------------------------------

(2) interest and principal shall be due and payable in equal consecutive monthly
installments of                      AND     /100 DOLLARS ($            ) on the
first day of each and every calendar month (each, a “Payment Date”) commencing
in October, 2004; and

 

(3) the entire Principal Amount, together with all accrued and unpaid interest
and any other charges due hereon shall be due and payable on the Payment Date in
September, 2014 (the “Maturity Date”).

 

B. Interest shall be computed and shall accrue using the actual number of days
elapsed for the relevant payment period, based on 360-day year, however, the
monthly installments set forth in Section A.(2) above is calculated using a
360-day year and thirty (30) day months. In computing the number of days during
which interest accrues on any amount outstanding hereunder, the first date from
which interest is stated to accrue hereunder shall be included and the date of
payment of such amount to Lender shall be excluded.

 

C. All payments made pursuant to this Note shall be made by check (subject to
collection) or by wire transfer to Lender’s office. Such payments must be
received by Lender before 1:00 p.m., Eastern Time, in order to be credited as a
payment received that date.

 

D. All amounts due under this Note shall be payable without setoff, counterclaim
or any other deduction whatsoever.

 

E. Provided no Event of Default (“Event of Default”) exists under that certain
amended and restated deed of trust, security agreement, assignment of rents and
fixture filing dated as of the date hereof, given by Borrower to Elisabeth Zajic
for the benefit of Lender, which encumbers certain property described therein
(the “Property”) and secures the Loan evidenced by this Note (the “Mortgage”),
all payments received by Lender on this Note shall be applied first, to the
repayment of sums advanced by Lender to protect or preserve the Property
pursuant to the Mortgage and other loan documents relating to the Loan (the
“Loan Documents”), second, to late charges and other premiums and charges,
third, to interest and finally, to principal. Notwithstanding the foregoing,
from and after an Event of Default, all payments received by Lender on this Note
shall be applied by Lender to principal, interest and/or other charges due
hereunder or under the other Loan Documents in such order as Lender shall
determine in its sole discretion.

 

F. To the extent that Borrower makes any payment or Lender receives any payment
or proceeds for Borrower’s benefit, which are subsequently invalidated, declared
to be fraudulent or preferential, set aside or required to be repaid to a
trustee, debtor in possession, receiver, custodian or any other party under any
bankruptcy law, common law or equitable cause, then, to such extent, the
obligations of Borrower hereunder intended to be satisfied shall be reinstated
and continue as if such payment or proceeds had not been received by Lender.

 

SECTION II. NO PREPAYMENTS; DEFEASANCE

 

A. For purposes of this Section, the following definitions shall apply:

 

(1) “Code” shall mean the Internal Revenue Code of 1986 as amended from time to
time or any successor statute.

 

3



--------------------------------------------------------------------------------

(2) “Defeasance Collateral” shall mean U.S. Obligations (as hereinafter defined)
which are identified by Borrower (but if not identified by Borrower, then
selected by Lender) and that provide for payments prior, but as close as
possible, to the Payment Dates for all Scheduled Defeasance Payments (as
hereinafter defined), with each payment on such U.S. Obligations (together with
any unexpended portion of any prior payment) being equal to or greater than the
corresponding Scheduled Defeasance Payment.

 

(3) “Defeasance Deposit” shall mean an amount in immediately available funds
equal to the sum of the cost of the Defeasance Collateral and all costs and
expenses incurred or to be incurred in connection therewith, including without
limitation any revenue, documentary stamp or intangible taxes or any other tax
or charge due in connection with the defeasance of the Loan.

 

(4) “Rating Agencies” shall mean each of Standard & Poor’s Ratings Group,
Moody’s Investors Service, Inc., Fitch, Inc. or any successors thereto.

 

(5) “REMIC” shall mean a “real estate mortgage investment conduit” as such term
is defined in Section 860D(a) of the Code.

 

(6) “Scheduled Defeasance Payments” shall mean all successive scheduled payments
due hereunder on each Payment Date after the Defeasance Date (as hereinafter
defined), including the amounts due on the Maturity Date.

 

(7) “Startup Day” shall mean the “startup day”, as such term is defined in
Section 860G(a)(9) of the Code, of any REMIC that holds this Note.

 

(8) “U.S. Obligations” shall mean direct non-callable obligations of the United
States of America, reasonably acceptable to Lender.

 

B. Borrower shall not be entitled to prepay this Note in whole or in part at any
time. Notwithstanding the foregoing, (i) this Note may be prepaid in whole as of
any Payment Date during the three (3) month period prior to the Maturity Date,
without any Prepayment Charge (as defined in Section VI hereof) or similar
premium, and, together with any such prepayment, Borrower pays to Lender
interest through the last day of the month in which such prepayment occurs and
(ii) no Prepayment Charge or similar premium shall be payable with respect to a
prepayment resulting from Lender’s election to apply any proceeds paid in
connection with a casualty to or condemnation of the Property to reduce the
indebtedness evidenced hereby.

 

C. Notwithstanding anything contained herein to the contrary, at any time after
the date which is the earlier to occur of (i) two (2) years after the Startup
Day or (ii) four (4) years after the date hereof and, in either case, provided
no default exists hereunder and no Event of Default exists, Borrower may cause
the Property to be released from the lien of the Mortgage and the Defeasance
Collateral to be substituted therefor as security for the Loan, subject to the
satisfaction of the following conditions precedent (a “Defeasance Event”):

 

(1) not less than thirty (30) days’ prior written notice shall be given by
Borrower to Lender specifying a Payment Date (the “Defeasance Date”) on which
the Defeasance Event is to occur;

 

4



--------------------------------------------------------------------------------

(2) all accrued and unpaid interest and all other sums due under this Note and
under the other Loan Documents up to and including the Defeasance Date and all
reasonable costs and expenses incurred by Lender or its agents in connection
with the Defeasance Event (including, without limitation, the review of the
proposed Defeasance Collateral and the preparation of the Defeasance Security
Agreement (as hereinafter defined), legal opinions, mathematical verifications
by a certified public accountant and related documentation), shall be paid in
full on or prior to the Defeasance Date;

 

(3) Borrower shall remit the Defeasance Deposit to Lender;

 

(4) Borrower shall execute and deliver, or cause to be executed and delivered,
to Lender on or prior to the Defeasance Date:

 

(a) a pledge and security agreement, in form and substance reasonably
satisfactory to Lender, creating a first priority security interest in favor of
Lender in the Defeasance Collateral (the “Defeasance Security Agreement”), which
shall provide, among other things, that any excess received by Lender from the
Defeasance Collateral over the amounts payable by Borrower hereunder, to the
extent not required to make subsequent payments due hereunder, shall be refunded
to Borrower promptly after each monthly Payment Date;

 

(b) a certificate of Borrower certifying that all of the requirements set forth
in this Section II.C have been satisfied;

 

(c) an opinion of counsel in form and substance reasonably satisfactory to
Lender (i) from counsel to Lender stating, among other things, that Lender has a
perfected first priority security interest in the Defeasance Collateral and, if
this Note is owned by a REMIC at the time of the Assumption (as hereinafter
defined), if applicable, the Assumption will not adversely affect the federal
income tax treatment of such REMIC under the applicable provisions of the Code
or cause such REMIC to incur any liability for federal income taxes and (ii)
from counsel for Borrower stating, among other things, that the Defeasance
Security Agreement is enforceable against Borrower in accordance with its terms;

 

(d) if required by Lender in its reasonable discretion, evidence in writing from
the applicable Rating Agencies to the effect that the defeasance of the Loan
will not result in a downgrading, withdrawal or qualification of the respective
ratings of any securities backed by this Note (including, without limitation,
any securities issued by a REMIC which holds this Note) which ratings are in
effect immediately prior to such Defeasance Event;

 

(e) Intentionally omitted;

 

(f) such other certificates, opinion, documents or instruments as Lender may
reasonably require; and

 

5



--------------------------------------------------------------------------------

(g) if required by the Rating Agencies, a certificate from a certified public
accountant that the Defeasance Collateral is sufficient to cover the remaining
interest and principal payments under the Loan.

 

(5) Borrower, as directed by Lender, shall have duly endorsed or shall cause the
holder thereof to have duly endorsed the Defeasance Collateral or shall have
accompanied the Defeasance Collateral by a written instrument of transfer in
form and substance reasonably satisfactory to Lender (including, without
limitation, such instruments as may be required by the depository institution
holding such securities or the issuer thereof, as the case may be, to effectuate
book-entry transfers and pledges through the book-entry facilities of such
institution or issuer) in order to perfect upon the delivery of the Defeasance
Security Agreement a first priority security interest in the Defeasance
Collateral in favor of Lender in conformity with all applicable state and
federal laws governing the granting of such security interests;

 

D. Borrower hereby appoints Lender as its agent and attorney-in-fact for the
purpose of using the Defeasance Deposit to purchase for the account of Borrower
the Defeasance Collateral at then-prevailing market prices, using the means and
sources customarily employed and available to Lender to effectuate such
purchases. The Defeasance Collateral shall be arranged such that payments
received from such Defeasance Collateral shall be paid directly to Lender to be
applied on account of the indebtedness evidenced by this Note. Any portion of
the Defeasance Deposit in excess of the amount necessary to purchase the
Defeasance Collateral and to satisfy Borrower’s obligations under Section II.C
hereof shall be remitted to Borrower within ten (10) days following such
purchase.

 

E. Upon compliance with the requirements of Section II.C hereof, the Property
shall be released from the lien of the Mortgage and the other Loan Documents,
and the Defeasance Collateral shall constitute collateral which shall secure
this Note. Lender shall, at Borrower’s reasonable expense, execute and deliver
any documents reasonably requested by Borrower to release the Property from the
lien of the Mortgage.

 

F. Upon the release of the Property from the lien of the Mortgage in accordance
with Section II.E hereof, Borrower may, at its option, assign the Defeasance
Collateral and all its rights and obligations under this Note, the other Loan
Documents and under the Defeasance Security Agreement to a successor obligor
which shall be a single purpose, bankruptcy-remote entity and otherwise
reasonably satisfactory to Lender (the “Successor Borrower”) provided that the
Successor Borrower executes an assumption agreement in form and substance
reasonably satisfactory to Lender (the “Assumption Agreement”) pursuant to which
Successor Borrower assumes Borrower’s obligations under this Note, and the
Defeasance Security Agreement (the “Assumption”). Borrower shall, at such time,
(x) deliver to Lender an opinion, in form and substance and by counsel
reasonably satisfactory to Lender, stating, among other things, that the
Assumption Agreement is enforceable against Borrower and such Successor Borrower
in accordance with its terms and that, upon the Assumption, this Note and the
Defeasance Security Agreement are enforceable against the Successor Borrower in
accordance with their respective terms, and (y) pay all reasonable costs and
expenses incurred by Lender or its agents in connection with the Assumption
(including, without limitation, the review of the proposed Successor Borrower
and the preparation of the Assumption Agreement, legal opinions and related
documentation). Upon such Assumption, Borrower shall be relieved of its

 

6



--------------------------------------------------------------------------------

obligations hereunder, under the Defeasance Security Agreement, and, to the
extent such documents relate to the Property, the other Loan Documents and each
guarantor or indemnitor under the Loan Documents shall be relieved of its
liability for events first occurring after the Assumption.

 

G. Upon the release of the Property from the lien of the Mortgage in accordance
with Section II.E hereof, neither Borrower nor any Successor Borrower shall have
any right to prepay this Note pursuant to the other provisions of this Section
or otherwise.

 

SECTION III. DEFAULT RATE

 

A. Upon the occurrence of and for so long as an Event of Default exists, in
Lender’s sole discretion, Borrower shall pay interest on the Principal Amount
and all such other amounts due under the Loan Documents at an annual rate equal
to the lesser of (a) the Interest Rate plus four percent (4%) and (b) the
maximum rate permitted by applicable law (the “Default Rate”), and shall be
computed from the date performance was due through the date, if any, upon which
full performance is rendered.

 

B. To the extent permitted by law, interest shall continue to accrue at the
Default Rate, notwithstanding the issuance of a judgment of foreclosure and
sale, the conveyance of the Property through the exercise of a power of sale or
otherwise; it being expressly understood and agreed that Borrower’s obligations
hereunder shall not merge into any such judgment or conveyance and shall survive
until the actual receipt by Lender of the full amount of the Principal Amount
and any other amounts due and payable hereunder which were not paid when due.
The foregoing provisions shall not be construed as a waiver by Lender of its
right to pursue any other remedies available to it under the Mortgage or any
other Loan Document, nor shall it be construed to limit in any way the
application of the Default Rate.

 

SECTION IV. LATE CHARGE

 

In addition to any interest which may be charged hereunder, Borrower shall pay
to Lender a charge (“Late Charge”) for the collection of late payments in an
amount equal to five percent (5.0%) of any payment required hereunder (except as
specifically set forth in this Section) which is not paid within five (5) days
after the date when due, as liquidated damages and not as a penalty. In no event
shall Lender apply the Late Charge to the Principal Amount upon the acceleration
of the Loan prior to the Maturity Date. Borrower recognizes that its default in
making any payment as provided herein or in any other Loan Document as agreed to
be paid when due, or the occurrence of any other Event of Default, will require
Lender to incur additional expense in servicing and administering the Loan, in
loss to Lender of the use of the money due and in frustration to Lender in
meeting its other financial and loan commitments and that the damages caused
thereby would be extremely difficult and impractical to ascertain. Nothing in
this Note shall be construed as an obligation on the part of Lender to accept,
at any time, less than the full amount then due hereunder or as a waiver or
limitation of Lender’s right to compel prompt performance.

 

7



--------------------------------------------------------------------------------

SECTION V. NON-RECOURSE

 

A. Lender agrees that it will look solely to the Property and such other
collateral, if any, as may now or hereafter be given to secure the repayment of
the indebtedness evidenced hereby. No other property or assets of Borrower, or
any partner, member or principal of Borrower, shall be subject to levy,
execution or other enforcement procedure for the satisfaction of the remedies of
Lender, or for any payment required to be made under this Note or any of the
other Loan Documents or for the performance of any of the covenants or
warranties contained in the Loan Documents.

 

B. The foregoing provisions of this Section shall not (i) constitute a waiver of
the obligations secured by or arising under the Mortgage or the other Loan
Documents, (ii) limit the right of Lender to name Borrower or the partners,
members or principals of Borrower as parties in any action or suit for judicial
foreclosure and sale under the Mortgage or the other Loan Documents or with
respect to any other remedies available to Lender thereunder, so long as no
monetary judgment shall be enforced against Borrower or any partner, member or
principal of Borrower, except to the extent of the Property or such collateral,
(iii) release, reduce or impair this Note, the indebtedness evidenced hereby, or
the lien of the Mortgage, (iv) prevent or in any way hinder Lender from
exercising any remedy available to Lender under this Note or any of the Loan
Documents including, without limitation, the appointment of a receiver or naming
Borrower or, if necessary in order to ensure the availability of Lender’s
remedies as set forth in the Loan Documents, any person, entity, association or
joint venture (“Person”) owning an interest in Borrower in any action, suit or
proceeding in connection with the exercise of any such remedy, as long as no
monetary judgment, including a deficiency judgment, shall be enforced against
any assets of Borrower or any Person owning an interest in Borrower, other than
the Property or such other collateral, or (v) release or limit the liability of
Borrower, any guarantor hereof or any indemnitor under the indemnity agreement
dated as of the date hereof, by XM Satellite Radio Holdings Inc., a Delaware
corporation, in favor of Lender (the “Indemnity”) or the environmental indemnity
dated as of the date hereof, by Borrower and XM Satellite Radio Holdings Inc., a
Delaware corporation, in favor of Lender (the “Environmental Indemnity”) or
affect in any way the validity or enforceability of the Indemnity, the
Environmental Indemnity or any guaranty given in connection with this Note or
any of the other Loan Documents.

 

C. Notwithstanding any provision hereof or in any Loan Document to the contrary,
Borrower shall be personally liable hereunder for any and all liabilities,
obligations, losses, damages, costs, expenses (including reasonable attorneys’
fees, costs and disbursements), causes of action, suits, claims, demands and
judgments paid, imposed upon Lender or to which the Lender may be subject, or
any reduction in amounts recovered by Lender directly or indirectly (including,
without limitation, any diminution in value of the Property or Lender’s security
interest therein) as a result of the:

 

(1) misappropriating by Borrower or any Affiliate of Borrower of any proceeds of
insurance policies or condemnation awards in connection with the Property;

 

(2) misappropriating by Borrower or any Affiliate of Borrower of any Rents,
security deposits or other refundable deposits paid to or held by or on behalf
of Lender;

 

8



--------------------------------------------------------------------------------

(3) Rents, issues, profits and revenues of all or any portion of the Property
received after the occurrence and during the continuation of any Event of
Default under the Loan Documents, which are not applied to pay, first (a) real
estate taxes and other charges then due and which, if unpaid, could result in
liens superior to that of the Mortgage and (b) premiums then due on insurance
policies required under the Loan Documents, second, the other ordinary and
necessary expenses of owning and operating the Security Property which are then
due and, third, sums due Lender under the Loan Documents;

 

(4) Borrower or any Affiliate of Borrower receiving any Rent or other payments
under Leases more than one month in advance;

 

(5) committing of material physical waste, arson or material physical damage to
the Property as a result of intentional misconduct or gross negligence of
Borrower or any Affiliate;

 

(6) removing of any Equipment or other Property in violation of the Mortgage or
other Loan Documents by Borrower or any Affiliate;

 

(7) committing of fraud or making of any material misrepresentation in
connection with the Loan or the ownership, use, operation or management of the
Property by Borrower, any Affiliate of Borrower, Indemnitor, any applicant for
the Loan or any employee of Borrower authorized or apparently authorized to make
representations on behalf of Borrower or bind Borrower;

 

(8) failure to pay any taxes, fees or charges (including, without limitation,
fines, penalties and/or interest) in connection with the recording of the Deed
of Trust, assignment of leases and rents or and/or other recorded or filed Loan
Documents; and/or

 

(9) transferring or encumbering of the Property in violation of Article VIII of
the Mortgage; or failing to maintain the existence of Borrower as a
Special-Purpose Entity or otherwise failing to comply with Article XII of the
Mortgage (other than the first sentence of Section 12.1(f) thereof and other
than Section 12.1 (k) thereof).

 

D. Nothing contained herein shall be deemed to be a waiver of any right of
Lender under Section 506(a), 506(b), 1111(b) or any other provision of the
Bankruptcy Reform Act of 1978, as amended, or any successor thereto, or similar
provisions under applicable state law to file a claim for the full amount of the
indebtedness owing to Lender in accordance with this Note and the other Loan
Documents.

 

SECTION VI. REMEDIES

 

A. So long as an Event of Default exists, at the option of Lender, the following
amounts shall become immediately due and payable: (1) the entire Principal
Amount, all accrued interest thereon and all other fees, charges and sums due
and payable hereunder, (2) all costs and expenses in connection with the
enforcement of Lender’s rights hereunder, and (3) a prepayment charge (the
“Prepayment Charge”) equal to the greater of (a) 1% of the Principal Amount and
(b) the positive difference, if any, between (x) the present value on the date
of such acceleration of all future installments which Borrower would otherwise
be required to pay under this Note

 

9



--------------------------------------------------------------------------------

during the original term hereof absent such acceleration, including the unpaid
Principal Amount which might otherwise be due upon the scheduled Maturity Date
absent such acceleration, with such present value being determined by the use of
a discount rate equal to the yield to maturity (adjusted to a “Mortgage
Equivalent Basis” pursuant to the standards and practices of the Securities
Industry Association), on the date of such acceleration, of the United States
Treasury Security having the term to maturity closest to what otherwise would
have been the remaining term hereof absent such acceleration, and (y) the
Principal Amount on the date of such acceleration. Failure of Lender to require
any of these payments shall not constitute a waiver of the right to require the
same in the event of any subsequent Event of Default or to exercise any other
remedy available to Lender hereunder, under any other Loan Document or at law or
in equity.

 

B. No remedy herein conferred upon or reserved to Lender is intended to be
exclusive of any other remedy or remedies available to Lender under this Note,
any other Loan Document or at law or in equity, and each and every such remedy
shall be cumulative and exercisable in any order and as many times as Lender
deems expedient.

 

C. Borrower agrees to pay all reasonable costs and expenses of collection
incurred by Lender hereunder including, without limitation, reasonable
attorneys’ fees and disbursements, and all reasonable costs and expenses
incurred in connection with the pursuit by Lender of any of its rights or
remedies hereunder, under the Mortgage or any of the other Loan Documents,
whether involving the preservation of Property, protection of the lien of the
Mortgage, suit on this Note, participation in any foreclosure proceeding, any
out-of-court workout or settlement or any bankruptcy, reorganization,
receivership, or other proceedings affecting creditors’ rights and involving a
claim under this Note or any other Loan Document. All such costs and expenses
shall be payable on demand with interest thereon to be calculated at the Default
Rate and shall be secured by the Mortgage and other Loan Documents.

 

SECTION VII. SAVINGS CLAUSE

 

This Note is subject to the express condition that at no time shall Borrower be
obligated or required to pay interest under this Note at a rate which could
subject Lender to either civil or criminal liability as a result of being in
excess of the maximum interest rate which Borrower is permitted by applicable
law to contract or agree to pay. If, by the terms of this Note, Borrower is at
any time required or obligated to pay interest at a rate in excess of such
maximum rate, the rate of interest shall be deemed to be immediately reduced to
such maximum rate and the interest payable shall be computed at such maximum
rate and all previous payments in excess of such maximum rate shall be deemed to
have been payments in reduction of the principal and not on account of the
interest due hereunder. All sums paid or agreed to be paid to Lender for the
use, forbearance, or detention of the Principal Amount shall, to the extent
permitted by applicable law, be amortized, prorated, allocated and spread
throughout the full stated term of this Note until payment in full so that the
rate or amount of interest on account of the Principal Amount does not exceed
the applicable maximum lawful rate of interest from time to time in effect. This
provision shall supersede any inconsistent provision of this Note or any other
Loan Document.

 

10



--------------------------------------------------------------------------------

SECTION VIII. MISCELLANEOUS

 

A. Note Secured. This Note is secured by the Mortgage and the other Loan
Documents.

 

B. Severability. Whenever possible, each provision of this Note shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision hereof shall be prohibited by or invalid or unenforceable
under the applicable law of any jurisdiction with respect to any Person or
circumstance, such provision shall be ineffective to the extent of such
prohibition, invalidity or unenforceability, without invalidating the remaining
provisions hereof or affecting the validity or enforceability of such provisions
in any other jurisdiction or with respect to other Persons or circumstances. To
the extent permitted by applicable law, the parties hereto hereby waive any
provision of law that renders any provision hereof prohibited, invalid or
unenforceable in any respect.

 

C. Waivers. Borrower hereby waives valuation and appraisement, presentment,
protest and demand, notice of protest, demand and dishonor and nonpayment,
notice of intent to accelerate the maturity hereof and notice of acceleration of
this Note.

 

D. Agent for Service. Borrower does hereby designate and appoint Joseph
Titelbaum having an address c/o XM Satellite Radio, Inc., 1500 Eckington Place
NE, Washington, D.C. 20002, as its authorized agent to accept and acknowledge on
its behalf service of any and all process which may be served in any suit,
action or proceeding in any federal or state court in Washington, District of
Columbia, and agrees that service of process upon said agent at said address and
written notice of said service of Borrower mailed or delivered to Borrower in
the manner provided in the Mortgage shall be deemed in every respect effective
service of process upon Borrower in any such suit, action or proceeding in
Washington, District of Columbia. Borrower shall give prompt notice to Lender of
any changed address of its authorized agent hereunder, may at any time and from
time to time designate a substitute authorized agent with an office in
Washington, District of Columbia (which office shall be designated as the
address for service of process), and shall promptly designate such a substitute
if its authorized agent ceases to have an office in Washington, District of
Columbia or is dissolved without leaving a successor. No notice of change of
designated agent by Borrower or of such agent’s address shall be or be deemed
effective until thirty (30) days following Lender’s receipt thereof.

 

E. Participation. Lender shall have the right, without notice to or consent of
Borrower, (i) to sell, assign or otherwise transfer this Note and all of the
other Loan Documents in connection with the Loan, or any of its interest therein
and (ii) to transfer, assign or sell participations and subparticipations in
this Note; provided, however, that no transfer or participation shall increase
the obligations of Borrower or otherwise adversely affect the rights and
obligations of Borrower and Lender hereunder or under any other Loan Documents.

 

F. Use of Proceeds. Borrower certifies that all of the Loan proceeds will be
used exclusively for business or commercial purposes and not for any personal,
family, household, agricultural or consumer purpose.

 

G. Liability. If Borrower consists of more than one Person, the obligations and
liabilities of each such Person hereunder shall be joint and several.

 

11



--------------------------------------------------------------------------------

H. No Oral Modifications. This Note cannot be modified orally, but only by an
agreement in writing signed by the party against whom enforcement of any
modification is sought.

 

I. WAIVER OF JURY TRIAL. BORROWER AND LENDER, TO THE FULL EXTENT PERMITTED BY
LAW, EACH HEREBY KNOWINGLY, INTENTIONALLY AND VOLUNTARILY, WITH AND UPON THE
ADVICE OF COMPETENT COUNSEL, WAIVES, RELINQUISHES AND FOREVER FORGOES HEREBY THE
RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING, INCLUDING, WITHOUT
LIMITATION, ANY TORT ACTION, BROUGHT BY EITHER OF THEM AGAINST THE OTHER BASED
UPON, ARISING OUT OF, OR IN ANY WAY RELATING TO OR IN CONNECTION WITH THIS NOTE,
THE LOAN OR ANY COURSE OF CONDUCT, ACT, OMISSION, COURSE OF DEALING, STATEMENTS
(WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PERSON (INCLUDING, WITHOUT
LIMITATION, SUCH PERSON’S DIRECTORS, OFFICERS, PARTNERS, MEMBERS, EMPLOYEES,
AGENTS OR ATTORNEYS, OR ANY OTHER PERSONS AFFILIATED WITH SUCH PERSON), IN
CONNECTION WITH THE LOAN OR THIS NOTE, INCLUDING, WITHOUT LIMITATION, IN ANY
COUNTERCLAIM WHICH BORROWER MAY BE PERMITTED TO ASSERT HEREUNDER OR WHICH MAY BE
ASSERTED BY LENDER OR ITS AGENTS AGAINST BORROWER, WHETHER SOUNDING IN CONTRACT,
TORT OR OTHERWISE. THIS WAIVER BY BORROWER OF ITS RIGHT TO A JURY TRIAL IS A
MATERIAL INDUCEMENT FOR LENDER TO MAKE THE LOAN.

 

J. No Waivers by Lender. The failure of Lender to insist upon strict performance
of any term hereof shall not be deemed a waiver of any of the obligations of
Borrower or any of the rights or remedies of Lender hereunder. Lender may waive
any Event of Default or performance of Borrower without waiving any other Event
of Default or performance of Borrower. Lender may remedy any Event of Default
without waiving the Event of Default remedied. No delay in performance of any
right or remedy of Lender shall be construed as a waiver of such right or
remedy. Acceptance of any payment after the occurrence of an Event of Default
shall not be deemed to waive or cure such Event of Default. Acceptance by Lender
of any partial payment or partial performance by Borrower shall not be deemed a
waiver of full payment or full performance. No extension of time for the payment
of any amounts due under this Note made by agreement with any Person now or
hereafter liable for the payment of this Note shall operate to release,
discharge, modify, change or affect the original liability of Borrower
hereunder, either in whole or in part, unless Lender agrees otherwise in
writing.

 

K. Offsets, Counterclaims and Defenses. Borrower hereby knowingly waives the
right to assert a counterclaim, other than a compulsory counterclaim, in any
action or proceeding brought against it by Lender. Any assignee of this Note or
any successor of Lender shall take this Note free and clear of all offsets,
counterclaims or defenses which are unrelated to this Note or the other Loan
Documents which Borrower may otherwise have against any assignor of this Note.
No such unrelated counterclaim or defense shall be interposed or asserted by
Borrower in any action or proceeding brought by any such assignee upon this
Note. Any such right to interpose or assert any such unrelated offset,
counterclaim or defense in any such action or proceeding is hereby expressly
waived by Borrower.

 

12



--------------------------------------------------------------------------------

L. Time of the Essence. Time shall be of the essence in the performance of all
obligations of Borrower hereunder.

 

M. Successors. All references herein to Borrower and to Lender shall be deemed
to include their respective heirs, executors, legal representatives, successors
and assigns. Nothing in this Note, whether express or implied, shall be
construed to give any Person (other than Lender or Borrower) any legal or
equitable right, remedy or claim under or in respect of this Note or any
covenants or provisions contained herein.

 

N. Governing Law. This Note shall be governed by, and construed in accordance
with, the laws of the District of Columbia.

 

[THE BALANCE OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Note has been duly executed by Borrower, the day and
year first above written.

 

BORROWER:

XM 1500 ECKINGTON LLC,

a Delaware limited liability company

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

14



--------------------------------------------------------------------------------

State of             

 

County of                     

 

This instrument was acknowledged before me on                     , by
                                        , as                      of 1500
Eckington LLC, a Delaware limited liability company.

 

_____________________________________

Notary Public,                                                          

 

My Commission expires:

 

15



--------------------------------------------------------------------------------

LENDER’S ACKNOWLEDGMENT AND CONSENT

 

Lender is executing this Amended and Restated Secured Promissory Note to signify
its consent to the amendment and restatement of the Existing Note as set forth
above. Nothing herein shall, or shall be deemed to, obligate Payee for repayment
of any amount evidenced by this Note or secured by the Deed of Trust.

 

MERRILL LYNCH MORTGAGE LENDING, INC.,

a Delaware corporation

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

State of             

 

County of                     

 

This instrument was acknowledged before me on                     , by
                                        , as                      of Merrill
Lynch Mortgage Lending, Inc., a Delaware corporation.

 

_____________________________________

Notary Public,                                                          

 

My Commission expires:

 

16



--------------------------------------------------------------------------------

SCHEDULE A

 

EXISTING NOTE

 

That certain Secured Promissory Note made by XM 1500 Eckington LLC, a Delaware
limited liability company, payable to the order of Fremont Investment & Loan, a
California industrial loan association (“Fremont”) in the original principal
amount of $29,000,000.00, which Secured Promissory Note was endorsed to Merrill
Lynch Mortgage Lending, Inc., a Delaware corporation (“Merrill”), pursuant to
that certain Allonge to Secured Promissory Note made by Fremont to Merrill and
dated August     , 2004.

 

17